Citation Nr: 0808218	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  00-04 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a disability rating higher than 10 percent for 
a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1980 and 
September 1984.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

When this case was most recently before the Board in May 
2007, it was remanded for further development.  It is now 
before the Board for further appellate action.


FINDING OF FACT

The veteran's right knee disability is manifested by 
limitation of flexion, but flexion is not limited to less 
than 45 degrees; there is no locking, instability, 
subluxation, or limitation of extension of the right knee.  


CONCLUSION OF LAW

The criteria for more than a 10 percent disability rating for 
a right knee disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5258, 5259, 5260, 5261 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected right knee disability.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

 I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a service-connection 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In the case at hand, the veteran's claim was initially 
adjudicated before the enactment of the VCAA in November 
2000.  The notice required by the VCAA and the implementing 
regulation, was provided in the form of letters from the 
Appeals Management Center (AMC) to the veteran and his 
representative sent in November 2004 and May 2006.  The May 
2006 letter included notice that the veteran should submit 
any pertinent evidence in his possession and notice of the 
type of evidence necessary to establish an effective date for 
an increased rating.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In the Board's opinion, letters mailed in November 2004 and 
May 2006 from the Appeals Management Center, a January 2000 
Statement of the Case and a January 2006 Supplemental 
Statement of the Case provide the necessary notice discussed 
in Vazquez-Flores.  First, the May 2006 letter informed the 
veteran that he can submit statements discussing his 
disability symptoms from people who have witnessed how the 
disability affects him.  The letter also provides examples of 
the kind of medical evidence that can be submitted including 
on-going treatment records from VA or other Federal agencies 
and recent Social Security determinations.  The letter states 
that VA considers the nature and symptoms of the condition, 
severity and duration of the symptoms and impact of the 
condition and symptoms on employment.  In this case, the 
Diagnostic Code under which the claimant is rated requires 
that the veteran show noticeable worsening or increase in 
severity of the disability.  The Board finds that the veteran 
was adequately notified of the criteria for establishing his 
entitlement to a higher rating in the January 2000 Statement 
of the Case and the January 2006 Supplemental State of the 
Case.  The veteran was also notified in the May 2006 letter 
that should an increase in disability be found, a disability 
rating will be determined by applying the relevant Diagnostic 
Code, which typically provide for a range of severity of a 
particular disability from 0 percent to 100 percent based on 
the nature and symptoms of the condition, severity and 
duration of the symptoms and impact of the condition and 
symptoms on employment.  As noted earlier, the May 2006 
letter also provided notice and examples of lay evidence that 
the claimant should submit including statements by employers 
or by people who have witnessed how the disability affects 
the veteran.

Although the required notice was not sent before the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the veteran's claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

The record reflects that the veteran's service medical 
records have been obtained, as have post-service treatment 
records.  The veteran has also been afforded an appropriate 
VA examination.  Neither the veteran nor his representative 
has identified any outstanding evidence that could be 
obtained to substantiate his claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2007).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees or a 10 
percent evaluation if extension is limited to 10 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

The VA General Counsel has also held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004 (September 17, 2004).

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.





In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

III.  Analysis

The veteran is seeking an increased disability rating for his 
service-connected right knee disability, which is currently 
evaluated as 10 percent disabling under Diagnostic Code 5257.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Although the originating agency has rated the disability 
under Diagnostic Code 5257, the Board has determined that a 
compensable rating is not warranted under this Diagnostic 
Code because the disability is not productive of lateral 
instability or recurrent subluxation.  

In a March 1999 VA examination, the veteran complained that 
his knee almost gives out, but the examiner opined that the 
veteran's right knee was completely normal and the veteran 
was able to squat normally and get up from a squat without 
complaints.  In an April 2001 outpatient treatment record, 
the physician noted mild crepitus of the right knee with no 
joint laxity.  In an October 2003 VA examination, the veteran 
complained that his knee gives way but did not specify how 
frequently.  His varus, valgus, drawer, and McMurray tests 
were all negative, but he did have a positive pinch test.  In 
August 2005, the examiner found no instability of the right 
knee.  In a November 2006 examination, the veteran reported 
that he has a feeling of clicking and of giving out on the 
stairs but no true locking.  The veteran reported that he 
wore a knee brace once a week for comfort.  He had a negative 
McMurray and Lachman's tests and there was no evidence of 
meniscal tear and cruciate and collateral ligaments were 
intact.  Most notably, in the most recent VA examination 
conducted in August 2007, the examiner noted that palpation 
of the medial and lateral collateral ligaments revealed a 
tight knee.  In sum, the evidence does not reflect any 
episode of subluxation of the right knee and does not include 
any objective evidence of instability.  Thus, although the RO 
has rated the disability under Diagnostic Code 5257, the 
objective medical evidence shows that the disability does not 
warrant a compensable rating under that code.

The veteran's primary complaints throughout the period on 
appeal have been pain, swelling, crepitus, and weakness.  
These are more appropriately addressed in relation to range 
of motion, as will next be discussed.  

The disability does not warrant a separate compensable rating 
for limitation of extension or more than a 10 percent rating 
for limitation of flexion.  In a March 1999 VA examination, 
flexion was to 140 degrees and extension was full.  In an 
October 2003 VA examination, flexion was to 130 degrees and 
extension was full.  In May 2005, flexion was to 130 degrees 
and extension was full.  In testing for muscle strength, the 
knee was strong against strong resistance.  In a November 
2006 VA examination, flexion was to 135 degrees and extension 
was full.  In the most recent VA examination conducted in 
August 2007, flexion was to 108 degrees and extension was 
full.  The 2-pound continuous weight extension showed no 
fatigue, weakness, pain, or lack of endurance.  The flag test 
was negative.  The veteran reported that pain at the end of 
the work day is 8/10.  These findings show that a higher 
rating for limitation of flexion or a separate compensable 
rating for limitation of extension is not warranted.  

The Board has also considered the DeLuca factors set out 
above.  During the most recent VA examination, there was no 
fatigue, pain or lack of endurance during a 2-pound 
continuous weight extension.  Only the most recent VA 
examination report adequately addresses the DeLuca factors.  
Although the veteran complained of pain at the end of the 
work day of 8/10, the objective testing showed no additional 
limitation of motion due to fatigue, weakness, or lack of 
endurance.  Since a 10 percent rating under Diagnostic Code 
5260 contemplates limitation of flexion to 45 degrees and 
there is no objective evidence of any limitation of extension 
or of limitation of flexion to less than 45 degrees, it is 
clear that the disability does not warrant more than a 
single, 10 percent evaluation for limitation of motion.

The Board has considered whether more than a 10 percent 
rating is warranted for the right disability on any other 
schedular basis, but has found none.

In particular, the Board notes that a separate rating is not 
warranted under Diagnostic Code 5258 on the basis of frequent 
episodes of locking, pain, and effusion into the joint.  In 
this regard, the Board notes that in November 2006, as stated 
above, the veteran reported that he has a feeling of clicking 
and of giving out on the stairs but no true locking.  In 
fact, the record documents no complaint or finding of 
locking.  

Diagnostic Code 5259 applies to semilunar cartilage and 
allows for a 10 percent rating.  The impairment contemplated 
by this diagnostic code is not separate and distinct from 
that contemplated by Diagnostic Codes 5003, 5010, 5260.  
Therefore, a separate 10 percent rating under Diagnostic Code 
5259 is precluded by 38 C.F.R. § 4.14.

In conclusion, the Board finds that the symptomatology and 
functional impairment associated with the veteran's right 
knee disorder do not warrant more than a single, 10 percent 
rating under the schedular criteria.  

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalizations for his right knee disability, and that the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.  


ORDER

Entitlement to a disability rating higher than 10 percent for 
a right knee disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


